Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 & 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felgentreff et al. (US PGPUB 2015/0145602).
The language of the like rejection of the previous office action is hereby incorporated herein by reference. In regard to the amendments and arguments made, reference in the previous action was made to paragraph 52 of Felgentreff et al. which describes an embodiment (called the “third modification” by Felgentreff et al.) where the impedance inverter incorporates harmonic termination which is maintained under load modulation and the required impedance inversion is provided at the fundamental frequency. This would seem to meet claims 1 & 27 as amended. The arguments made appear directed to other embodiments or modifications of Felgentreff et al. 
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-26 & 28 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843